Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The standard seal member for optical fiber preform manufacturing apparatuses is a sealing ring or O-ring.
Closest prior art documents are Imoto (JP 57-95841), Hino (JP 5-186237), Fukuda (JP 2001-19439), Schermerhorn (US 6,497,188), Adler (US 6,588,230), Wada (US 6,619,074), Suzuki (JP 2012-62203), Auth (DE 102011107536), Suzuki (JP 2014-9142), Bookbinder (US 2015/0336839) and Terashima (US 2016/0176749).
Imoto teaches a seal member; however the seal member of Imoto is a single flexible sheet.
Hino teaches a seal member comprising a seal wall having seal members; however, Hino teaches that the burner is inserted through only two seal members.
Fukuda teaches a seal member having several layers; however, Fukuda does not teach or suggest a first sheet and second sheet arranged in the same plane.
Schermerhorn teaches a seal member; however, Schermerhorn teaches only a single sheet in the seal member.
Adler teaches a seal member; however, the seal member of Adler has only a single layer.
Wada teaches a seal member; however, the seal member of Wada has only a single sheet.
Suzuki 2012 teaches a seal member; however, the seal member of Suzuki has only one sheet.
Auth teaches a first sheet and second sheet in the same plane; however, the first sheet of Auth does not contain an open portion. Additionally, Auth does not teach or suggest two third sheets.
Suzuki 2014 teaches a seal member; however, although the seal member of Suzuki comprises multiple sheets, Suzuki does not teach or suggest a first sheet and second sheet in the same plane.
Bookbinder teaches a sealing member; however, Bookbinder teaches only a single layer for the sealing member.
Terashima teaches a sealing member having two sheets; however, Terashima does not teach or suggest a first sheet and second sheet in the same plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741